DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that there were no claim amendments filed on 28 December 2021.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 32-33 and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney et al. (US 2007/0020082) (“Caveney”).

    PNG
    media_image1.png
    739
    764
    media_image1.png
    Greyscale

Claim 32: a drive comprising coaxial drive shafts (FIG. 6 along Z1; discrete one of 662/664/666; discrete on of 668a, 668b, 668c); and a robot arm (201/202/203) connected to the drive, where the robot arm comprises: a first link connected to a first one of the coaxial drive shafts (201), a second link 
Claim 33: where the third link comprises an end effector (FIG. 6) configured to support at least one substrate thereon (paragraph [0034]);
Claim 35: where the at least one pulley comprises a second elbow pulley at the first rotary joint and/or a wrist pulley of the second band arrangement at the second rotary joint (FIG. 6);
Claim 36: where the coaxial drive shafts are configured to rotate at different rates of rotation to move the end effector along a substantially straight path (R) as the ratio varies as the robot arm is extended and retracted relative to the drive.

Claim Rejections - 35 USC § 103
Claim 1-4, 26-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Weinberg (GB 2193482 A). Caveney discloses all the limitations of the claims as discussed above; and
Claim 1: a drive unit having a first drive axis (FIG. 6, along Z1 for 662 or 664) rotatable about a first axis of rotation (Z1) and a second drive axis rotatable about a second axis of rotation (along Z1 for 662 or 664), the second drive axis being coaxial with and partially within the first drive axis and axially rotatable within the first drive axis (FIG. 6); a robot arm comprising: an upper arm (201) connected to the drive unit at the first drive axis, a forearm (202) coupled to the upper arm, the forearm being coupled to the upper arm at a first rotary joint (675) and rotatable about the first rotary joint, the first rotary joint being actuatable by a first band (610 or 620; 616) arrangement coupled to the second drive axis, and an end effector (203) coupled to the forearm, the end effector being coupled to the forearm at a second rotary joint (754) and rotatable about the second rotary joint, the second rotary joint being actuatable by a second band arrangement (751) coupled to the first rotary joint, wherein the second band arrangement is configured to provide a transmission that varies a ratio of a speed of rotation of the end effector about the second rotary joint relative to a speed of rotation of the forearm about the first rotary joint (the second band arrangement changes angular speeds via the drive unit; the transmission can stop the end effector and/or forearm or be at a finite speed, therefore, the ratio can be infinite (division by zero) when stopped or a finite value when moving which anticipates variable speed ratios as claimed); wherein a nominal center of the end effector (FIG. 3G/3H, C) is configured to follow a predetermined path with a predetermined non-constant orientation of the end effector (at least between FIG. 3G/3H, end effector 203 along with the substrate rotate in a predetermined non-constant orientation along path R);

Claims 3 and 28: wherein the second band arrangement comprises a second elbow pulley coupled to the upper arm, a wrist pulley coupled to the end effector, and a band, belt, or cable arranged between the second elbow pulley and the wrist pulley to transmit motion between the second elbow pulley and the wrist pulley (FIG. 6);
Claim 26: a drive having a first drive axis (FIG. 6, along Z1 for 662 or 664) rotatable about a first axis of rotation (Z1) and a second drive axis rotatable about a second axis of rotation (along Z1 for 662 or 66), the second drive axis being coaxial with the first drive axis (FIG. 6); and a robot arm connected to the drive, where the robot arm comprises: an upper arm (201) connected to the drive at the first drive axis, a forearm (202) connected to the upper arm, where the forearm is coupled to the upper arm at a first rotary joint (675) and rotatable about the first rotary joint, where the first rotary joint is actuatable by a first band (610 or 620; 616) arrangement coupled to the second drive axis, and an end effector (203) coupled to the forearm, where the end effector is coupled to the forearm at a second rotary joint (754) and rotatable about the second rotary joint, where the second rotary joint is actuatable by a second band arrangement (751) coupled to the first rotary joint, wherein the second band arrangement is configured to provide a transmission that varies a ratio of a speed of rotation of the end effector about the second rotary joint relative to a speed of rotation of the forearm about the first rotary joint (the second band arrangement changes angular speeds via the drive unit; the transmission can stop the end effector and/or forearm or be at a finite speed, therefore, the ratio can be infinite (division by zero) when stopped or a finite value when moving which anticipates variable speed ratios as claimed), where the apparatus is configured such that a nominal center of the end effector (FIG. 3G/3H, C) follows a 
Claim 30: where the predetermined path is a straight path (R);
Claim 31: where the nominal center of the end effector is in the predetermined path, where the predetermined non-constant orientation of the end effector relative to the predetermined path comprises rotation of the end effector about the nominal center of the end effector (along R about C).

Caveney does not directly show:
Claims 4 and 29: wherein at least one of the second elbow pulley or the wrist pulley has the non-circular profile to provide the transmission that varies the ratio of the speed of rotation of the end effector about the second rotary joint relative to the speed of rotation of the forearm about the first rotary joint;
Claim 34: where the second band arrangement comprises at least one pulley having a non-circular profile to provide the ratio which changes as the robot arm is extended and retracted relative to the drive.
Weinberg shows a similar device having:
Claims 4 and 29: wherein at least one of the second elbow pulley or the wrist pulley has the non-circular profile to provide the transmission that varies the ratio of the speed of rotation of the end effector about the second rotary joint relative to the speed of rotation of the forearm about the first rotary joint (p. 8, lines 42-44);
Claim 34: where the second band arrangement comprises at least one pulley having a non-circular profile to provide the ratio which changes as the robot arm is extended and retracted relative to the drive (p. 8, lines 42-44);

Claims 4 and 29: wherein at least one of the second elbow pulley or the wrist pulley has the non-circular profile to provide the transmission that varies the ratio of the speed of rotation of the end effector about the second rotary joint relative to the speed of rotation of the forearm about the first rotary joint;
Claim 34: where the second band arrangement comprises at least one pulley having a non-circular profile to provide the ratio which changes as the robot arm is extended and retracted relative to the drive;
for the purpose of combining prior art elements of Caveney and Weinberg according to known methods to yield predictable results to provide a straight path for the end effector.

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
It is noted that all of the non-circular pulley claim limitations have been broadened from before appeal.
Re. Claim 1 et al, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Weinberg was used to show that a non-circular profile of a pulley can obviously replace a circular profile of a pulley.
Re. Claim 32, a diameter ratio was not claimed, only a ratio.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652